 Case 1:19-cv-02562-FB-PK Document 1 Filed 05/01/19 Page 1 of 16 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------X   Case: 19cv2562
GERALDINE HART
EMANUEL KEARNS                                                 COMPLAINT

                              Plaintiffs,                      PLAINTIFF’S DEMAND
                                                               TRIAL BY JURY
                 -against-

THE CITY OF NEW YORK,
DET. WALIUR RAHMAN,
P.O. “JANE DOE” and
P.O “JOHN DOE” 1-10.

1‘through’10 inclusive,
the names of the last Defendants
being fictitious, the true names
of the Defendants being unknown
to the Plaintiffs(s).

                                Defendants.
-----------------------------------------------------------X



        Plaintiffs GERALDINE HART & EMANUEL KEARNS, by and through their attorney,

Paul Hale, Esq. 26 Court St. Ste. 913 Brooklyn, NY 11242, complaining of the Defendants, The

City of New York, DET. WALIUR RAHMAN, Police Officers “John” and “Jane” Doe,

collectively referred to as the Defendants, upon information and belief allege as follows:


                                     JURISDICTION AND VENUE

1. Jurisdiction over these claims is conferred upon this Court pursuant to 28 U.S.C. § 1331 and

    § 1343(a)(3), this being an action authorized by law to redress the deprivation of rights

    secured under color of state and city law, statute, ordinance, regulation, custom and usage of

    a right, privilege and immunity secured to the Plaintiffs by the First, Fourth, Eighth and

    Fourteenth Amendments to the Constitution of the United States.
 Case 1:19-cv-02562-FB-PK Document 1 Filed 05/01/19 Page 2 of 16 PageID #: 2




2. This case is being brought pursuant to 42 U.S.C. § 1983. Jurisdiction supporting Plaintiffs’

   claims for attorneys’ fees is conferred by and brought pursuant to 42 U.S.C. § 1988.

3. All causes of action not relying exclusively on the aforementioned federal and state causes of

   action as a basis of this Court’s jurisdiction are based on the Court’s supplemental

   jurisdiction pursuant to 28 U.S.C. §1367 to hear state law causes of action. The events,

   parties, transactions, and injuries that form the basis of Plaintiffs’ federal claims are identical

   to the events, parties, transactions, and injuries that form the basis of Plaintiffs’ claims under

   applicable State and City laws.

4. As the deprivation of rights complained of herein occurred within the county of Kings in the

   State of New York.

                                     NATURE OF THE ACTION

5. This is an action at law to redress the deprivation of rights secured to the plaintiff under color

   of statute, ordinance, regulation, custom, and or to redress the deprivation of rights,

   privileges, and immunities secured to the plaintiff by the Fourth, Eighth and Fourteenth

   Amendments to the Constitution of the United States, and by Title 42 U.S.C. § 1983, § 1988

   [and § 1985], [and arising under the law and statutes of the State of New York].

6. This is an action to further seek compensation for the serious and permanent personal injuries

   sustained by the plaintiffs, as a result of the negligence of the defendants, perpetrated while

   said defendant police officers were in the process of illegally and unlawfully arresting

   plaintiffs.

                                            PARTIES

7. GERALDINE HART is a citizen of the United States, resides in New York, and is a resident

   of the State of New York.
 Case 1:19-cv-02562-FB-PK Document 1 Filed 05/01/19 Page 3 of 16 PageID #: 3




8. EMANUEL KEARNS is citizen of the United States, resides in New York, and is a resident

   of the State of New York.

9. At all times relevant to this action, Defendants Police Officers are and were officers of the

   City of New York Police Department and acting under color of state law. Said officers are

   being sued in both their individual and official capacities.

10. At all times relevant to this action, Defendant DET. WALIUR RAHMAN was a police

   officer with the City of New York Police Department and acting under color of state law. He

   is being sued in both his individual and official capacity.

11. The Defendant, City of New York, is a municipality in the State of New York and employs

   the Defendants Police Officers.

12. The Defendants Police Officers were at all material times acting within the scope of their

   employment, and as such, the defendant City is vicariously liable for the Defendants Police

   Officers' acts as described below.

                                 FACTUAL BACKGROUND

13. Plaintiff, MS. GERALDINE HART, is a 74-year-old grandmother who lives alone in City of

   New York Public Housing for the elderly. Plaintiff, MR. EMANUEL KEARNS is her 54-

   year-old son.

14. On May, 30, 2017 MS. HART was home alone at 360 Mother Gaston Blvd. in Brooklyn, NY

   when a full tactical SWAT team kicked in her door.

15. MS. HART was thrown from her bed onto the floor in her nightgown.            She was then

   immediately handcuffed and dragged to her feet.

16. MS. HART was then frog walked into her living room and forced to sit handcuffed while the

   SWAT team ransacked her home.
 Case 1:19-cv-02562-FB-PK Document 1 Filed 05/01/19 Page 4 of 16 PageID #: 4




17. Members of the SWAT team were overheard saying, “I told you this was the wrong place.”

18. DET. WALIUR RAHMAN, who upon information and belief, was the supervisor of the

   SWAT team was overheard responding, “Yeah, well, someone has to go down for

   something.”

19. As the SWAT team continued to ransack the MS. HART’S home, the neighbors, who were

   alerted by the police beating down MS. HART’S door, called her son, Plaintiff MR.

   EMANUEL KEARNS.

20. MR. KEARNS, upon hearing of the situation, left his own home and immediately rushed to

   his elderly mother’s home.

21. Upon his arrival, DET. WALIUR RAHMAN immediately told other officers to arrest MR.

   KEARNS.

22. MR. KEARNS was placed under arrest for possession of 22 Xanax pill that were allegedly

   “found in an unmarked pill bottle in a kitchen cabinet.”

23. How DET. WALIUR RAHMAN determined that Mr. KEARNS was the owner of pills in an

   unmarked bottle, not in his home, nor in his physical possession is unknown.

24. MS. HART was not charged.

25. MR. KEARNS was then transported to the precinct in handcuffs, issued a summons and

   released.

26. MR. KEARNS then fought the case for over a year before it was dismissed.

27. At no time did Plaintiffs commit any offense against the laws of New York City and or State

   for which an arrest may be lawfully made.

28. The unlawful arrest of Plaintiffs because of Defendants’ knowledge of a lack of any

   legitimate cause or justification, were intentional, malicious, reckless and in bad faith.
 Case 1:19-cv-02562-FB-PK Document 1 Filed 05/01/19 Page 5 of 16 PageID #: 5




29. As a direct and proximate result of Defendants’ actions, Plaintiffs were arrested and detained

   without just or probable cause.

30. As a direct and proximate result of Defendants’ actions, Plaintiffs were deprived of rights,

   privileges and immunities under the First, Fourth, Eighth and Fourteenth Amendments to the

   United States Constitution and the laws of the City of New York and the State of New York.

31. Defendants City of New York, as a matter of policy and practice, has with deliberate

   indifference failed to properly sanction, train, supervise or discipline police officers including

   the Defendants in this case, for violations of the constitutional rights of citizens, thereby

   causing police officers including Defendants in this case, to engage in unlawful conduct.

32. Defendants City of New York, as a matter of policy and practice, has with deliberate

   indifference failed to sanction or discipline police officers including the Defendants in this

   case, who are aware of and subsequently conceal violations of the constitutional rights of

   citizens by other police officers thereby causing and encouraging police officers including

   Defendants in this case, to engage in unlawful conduct.

33. The actions of Defendants, acting under color of State law, deprived Plaintiffs of their rights,

   privileges and immunities under the laws and Constitution of the United States; in particular,

   the rights to be secure in their person and property, to be free from the excessive use of force

   and from malicious prosecution, abuse of process, and the right to due process.

34. By these actions, Defendants have deprived Plaintiffs of rights secured by the First, Fourth,

   Eighth, and Fourteenth Amendments to the United States Constitution, in violation of 42

   U.S.C. Section 1983.

35. This action has been commenced within one year and ninety days after the happening of the

   event upon which the claim is based.
 Case 1:19-cv-02562-FB-PK Document 1 Filed 05/01/19 Page 6 of 16 PageID #: 6




                           AS A FIRST CAUSE OF ACTION:
      42 U.S.C Section 1983–Fourth, Eighth and Fourteenth Amendments–against all
                                      Defendants

36. Plaintiffs hereby restate all paragraphs above of this Complaint as if fully set forth here.

37. By detaining and imprisoning Plaintiffs, without justification, probable cause or reasonable

   suspicion, using excessive force, and assaulting them, the Defendants deprived Plaintiffs of

   rights, remedies, privileges, and immunities guaranteed to every citizen of the United States,

   in violation of 42 U.S.C. Section 1983, including, but not limited to, rights guaranteed by the

   Fourth, Eighth and Fourteenth Amendments of the United States Constitution.

38. The Defendants acted under pretense and color of state law and in their individual and

   official capacities and within the scope of their respective employment as NYPD Officers.

   Said acts by the Defendants Officers were beyond the scope of their jurisdiction, without

   authority of law, and in abuse of their powers, and said Defendants acted willfully,

   knowingly, and with the specific intent to deprive the Plaintiffs of their constitutional rights

   secured by 42 U.S.C. Section 1983, and by the Fourth, Eighth and Fourteenth Amendments

   to the United States Constitution.

39. As a direct and proximate cause of the acts of the Defendants, Plaintiffs suffered the

   following injuries and damages:

                   A. Arrests not based upon probable cause;

                   B. Unwarranted and malicious criminal prosecutions;

                   C. Deprivations of liberty without due process of law;

                   D. Excessive force imposed upon them;

                   E. Summary punishment imposed upon them; and

                   F. Denial of equal protection under the law.
    Case 1:19-cv-02562-FB-PK Document 1 Filed 05/01/19 Page 7 of 16 PageID #: 7




40. As a direct and proximate result of the misconduct and abuse of authority detailed above,

      Plaintiffs sustained the damages herein before stated.

                            AS A SECOND CAUSE OF ACTION:
        42 U.S.C Section 1983–Failure to Intervene in Violation of Fourth Amendment–
                                   against all Defendants

41. Plaintiffs hereby restate all paragraphs above of this Complaint as if fully set forth here.

42. Members of the NYPD have an affirmative duty to assess the constitutionality of interactions

      between their fellow members of service and civilians and to intervene where they observe

      another member of the NYPD or other law enforcement agency employing unjustified and

      excessive force against a civilian.

43. The Defendants Police Officers were present for the above-described incident and witnessed

      other Defendants’ actions.

44. The Defendants Police Officers’ use of force against Plaintiffs was unjustified under the

      circumstances yet the Defendants Police Officers failed to take any action or make any effort

      to intervene, halt or protect Plaintiffs from being subjected to their actions by other

      Defendants Police Officers.

45. The Defendants Police Officers’ violations of Plaintiffs’ constitutional rights by failing to

      intervene in other Defendants’ clearly unconstitutional actions resulted in the injuries and

      damages set forth above.

                                 AS A THIRD CAUSE OF ACTION:
                                          Monell claim1

46. Defendant City of New York, as a matter of policy and practice, has with deliberate

      indifference failed to properly sanction or discipline police officers including the defendants

      in this case, for violations of the constitutional rights of citizens, thereby causing police


1
    Monell v. City of New York Department of Social Services, 436 U.S. 658
    Case 1:19-cv-02562-FB-PK Document 1 Filed 05/01/19 Page 8 of 16 PageID #: 8




     officers, including defendants in this case, to engage in unlawful conduct.

47. The City’s continuing failure to deter police misconduct has led to ever increasing numbers

     of lawsuits for repeat routine misconduct by the same officers, same units and same

     precincts. In 2009, New York City has seen a 46 percent jump in payouts to settle claims

     against the NYPD and has paid out more than $117 million in fiscal year 2009, compared to

     $80 million in 2008.2 In the past ten years, the City of New York has paid nearly a billion

     dollars on lawsuits brought against the NYPD.3

48. The New York Post reported in September 2018 that "New York City has shelled out $384

     million in taxpayer funds to settle cases of police misconduct over the past five years — and

     more than half of the suits brought against officers didn’t even go to trial, a Post analysis has

     found.”4


49. The widely held assumption is that civil rights lawsuits deter police misconduct. “The

     purpose of § 1983 is to deter state actors from using the badge of their authority to deprive

     individuals of their federally guaranteed rights and to provide relief to victims if such

     deterrence fails. Wyatt v. Cole, 504 U.S. 158, 161, (1992) citing Carey v. Piphus, 435 U.S.

     247, 254-257, (1978). “As far as we know, civil liability is an effective deterrent [to civil

     rights violations], as we have assumed it is in other contexts.” See Hudson v. Michigan 547
2
  Mayor Michael Bloomberg's preliminary Management Report for FY 2009, available at
http://www.nyc.gov/html/ops/downloads/pdf/_mmr/nypd.pdf, see page 115, last visited on
February 18, 2010.
3
  “NYPD Has Paid Out Nearly $1 Billion in Claims Over Past Decade,” by Associated Press
Writers Colleen Long and Jennifer Peltz, http://www.law.com/jsp/article.jsp?id=1202473432953
October 15, 2010 last available on December 9, 2010.
4
  “NYC has shelled out $384M in 5 years to settle NYPD suits," by Yoav Gonen, Julia Marsh
and Bruce Golding, September 4, 2018         https://nypost.com/2018/09/04/nyc-has-shelled-out-
384m-in-5-years-to-settle-nypd-suits/
    Case 1:19-cv-02562-FB-PK Document 1 Filed 05/01/19 Page 9 of 16 PageID #: 9




     U.S. 586, 598 (2006) citing Correctional Services Corp. v. Malesko, 534 U.S. 61, 70 (2001)

     and Nix v. Williams, 467 U.S. 431, 446, (1984). “It is almost axiomatic that the threat of

     damages has a deterrent effect (citation omitted) surely particularly so when the individual

     official faces personal financial liability.” Carlson v. Green, 446 U.S. 14, 21, (1980), citing

     Imbler v. Pachtman, 424 U.S. 409, 442, and footnote 6 (1976).

50. However, the City of New York has isolated NYPD officers from accountability for its civil

     rights lawsuits and, as a result, is preventing civil rights lawsuits from having any deterrent

     value to the City, the NYPD or its officers. Civil rights lawsuits against police officers have

     no impact on the officers’ careers, regardless of the expense to the City of the officers’

     lawsuit liability, even after multiple lawsuits. In 1999, former Comptroller Alan Hevesi

     reported that there was a “a total disconnect" between the settlements of even substantial

     civil claims and police department action against officers. This “total disconnect” between

     officers’ liability and NYPD discipline, results in a system where the City pays vast sums to

     settle false arrests, but the NYPD does nothing to investigate nor address the underlying

     causes of such false arrests. The City Council, Government Operations Committee, despite

     being alerted at a City Council hearing on December 12, 2009, and on other occasions, to the

     obvious problem of officers and precincts with a disproportionate responsibility for civil

     rights lawsuit liability, has failed to take action to hold officers or precincts accountable. It

     has likewise failed to hold an investigative hearing into what extent specific officers, units

     and precincts are disproportionately responsible for New York City civil rights lawsuits.

51. An investigation by The New York Times5 has found that on more than 25 occasions since



5
 ‘Testilying’ by Police: A Stubborn Problem by Joseph Goldstein, March 18, 2018,
https://www.nytimes.com/2018/03/18/nyregion/testilying-police-perjury-new-york.html
Case 1:19-cv-02562-FB-PK Document 1 Filed 05/01/19 Page 10 of 16 PageID #: 10




    January 2015, judges or prosecutors determined that a key aspect of a New York City police

    officer’s testimony was probably untrue. The Times identified these cases — many of which

    are sealed — through interviews with lawyers, police officers and current and former judges.

        “Behind closed doors, we call it testilying,” a New York City police officer, Pedro
        Serrano, said in a recent interview, echoing a word that officers coined at least 25
        years ago.6 “You take the truth and stretch it out a little bit.”

        In many instances, the motive for lying was readily apparent: to skirt
        constitutional restrictions against unreasonable searches and stops. In other cases,
        the falsehoods appear aimed at convicting people — who may or may not have
        committed a crime — with trumped-up evidence.

        In two recent cases, The Times found, officers appear to have given false
        accounts about witness identifications. These cases are particularly troubling
        because erroneous identifications by witnesses have been a leading cause of
        wrongful convictions.

        “There’s no fear of being caught,” said one Brooklyn officer who has been on the
        force for roughly a decade. “You’re not going to go to trial and nobody is going to
        be cross-examined.”


52. Upon information and belief, DET. WALIUR RAHMAN has been sued in at least TWENTY

    other law suits prior to this lawsuit:

                        Case Number 1:2006cv02044
                        Case Title Hicks et al v. The City of New York et al
                        Court New York Eastern District Court
                        Date Filed 05/02/2006
                        Date Closed 08/20/2007

                        Case Number 1:2007cv01948
                        Case Title Wilson v. The City of New York et al
                        Court New York Eastern District Court
                        Date Filed 05/10/2007
                        Date Closed 09/12/2007



6
  New York Police Often Lie Under Oath, Report Says by Joe Sexton, April 22, 1994,
https://www.nytimes.com/1994/04/22/us/new-york-police-often-lie-under-oath-report-
says.html?pagewanted=all&module=inline
Case 1:19-cv-02562-FB-PK Document 1 Filed 05/01/19 Page 11 of 16 PageID #: 11




                 Case Number 1:2008cv03307
                 Case Title James v. City of New York et al
                 Court New York Eastern District Court
                 Date Filed 08/22/2008
                 Date Closed 04/07/2010

                 Case Number 1:2009cv02519
                 Case Title Walker v. The City of New York et al
                 Court New York Eastern District Court
                 Date Filed 06/12/2009
                 Date Closed 12/23/2009

                 Case Number 1:2009cv03534
                 Case Title Johnson v. The City of New York et al
                 Court New York Eastern District Court
                 Date Filed 08/13/2009
                 Date Closed 10/11/2011

                 Case Number 1:2012cv03489
                 Case Title Calhoun v. City of New York et al
                 Court New York Eastern District Court
                 Date Filed 07/13/2012
                 Date Closed 02/26/2013

                 Case Number 1:2012cv04190
                 Case Title Young v. City of New York et al
                 Court New York Eastern District Court
                 Date Filed 08/22/2012
                 Date Closed 04/30/2014

                 Case Number 1:2013cv01613
                 Case Title Gore et al v. City of New York et al
                 Court New York Eastern District Court
                 Date Filed 03/26/2013
                 Date Closed 11/12/2013

                 Case Number 1:2014cv00348
                 Case Title Legrand v. Costin et al
                 Court New York Eastern District Court
                 Date Filed 01/16/2014
                 Date Closed 07/30/2014
Case 1:19-cv-02562-FB-PK Document 1 Filed 05/01/19 Page 12 of 16 PageID #: 12




                 Case Number 1:2014cv01424
                 Case Title Walkin et al v. City of New York et al
                 Court New York Eastern District Court
                 Date Filed 03/04/2014
                 Date Closed 09/12/2014

                 Case Number 1:2014cv03546
                 Case Title Fletcher et al v. The City of New York et al
                 Court New York Eastern District Court
                 Date Filed 06/05/2014
                 Date Closed 12/24/2014

                 Case Number 1:2015cv01860
                 Case Title Alleyne et al v. The City of New York et al
                 Court New York Eastern District Court
                 Date Filed 04/06/2015
                 Date Closed 06/20/2018

                 Case Number 1:2015cv02906
                 Case Title Legrand v. Rahman et al
                 Court New York Eastern District Court
                 Date Filed 05/19/2015
                 Date Closed 05/27/2016

                 Case Number 1:2015cv04988
                 Case Title Nelson et al v. Rahman et al
                 Court New York Eastern District Court
                 Date Filed 08/25/2015
                 Date Closed 11/01/2016

                 Case Number 1:2015cv05329
                 Case Title Covington v. City of New York et al
                 Court New York Eastern District Court
                 Date Filed 09/15/2015
                 Date Closed 10/10/2017

                 Case Number 1:2015cv06097
                 Case Title Freeman v. The City of New York et al
                 Court New York Eastern District Court
                 Date Filed 10/23/2015
                 Date Closed 06/13/2016
Case 1:19-cv-02562-FB-PK Document 1 Filed 05/01/19 Page 13 of 16 PageID #: 13




                      Case Number 1:2016cv04316
                      Case Title Pendley et al v. The City Of New York et al
                      Court New York Eastern District Court
                      Date Filed 08/03/2016
                      Date Closed 03/07/2017

                      Case Number 1:2017cv06171
                      Case Title McCain v. Rahman et al
                      Court New York Eastern District Court
                      Date Filed 10/23/2017
                      Date Closed 05/09/2018

                      Case Number 1:2007cv08542
                      Case Title Ferdinand v. The City of New York et al
                      Court New York Southern District Court
                      Date Filed 10/02/2007
                      Date Closed 01/28/2008

                      Case Number 1:2008cv06091
                      Case Title James v. City of New York et al
                      Court New York Southern District Court
                      Date Filed 07/02/2008
                      Date Closed 07/02/2008

53. The City of New York does not track the lawsuits filed against DET. WALIUR RAHMAN

   or other officers and likewise does not track the amount of lawsuits filed per precinct or

   command. There is no mechanism through which Commanding Officers or Deputy

   Inspectors are alerted or can track how much liability their officers are within their precinct

   or command in terms of civil rights lawsuits. DET. WALIUR RAHMAN’S duties had not

   been modified as a result of his multiple lawsuits. His conduct, despite multiple civil rights

   lawsuits, sends a message to new police officers that the City of New York tolerates civil

   rights violations and that they may commit civil rights violations without punishment. The

   City’s failure to review and digest lawsuits for patterns of misconduct and essentially turn a

   blind eye towards officers involved in multiple incidents of police brutality caused plaintiff’s

   damages.
Case 1:19-cv-02562-FB-PK Document 1 Filed 05/01/19 Page 14 of 16 PageID #: 14




54. The City has further isolated the NYPD from being deterred by judicial review by not

   establishing a system through which to notify individual officers or their supervisors of

   unfavorable judicial review of their conduct in suppression hearings and criminal trials.

   Without this notification, improper search and seizure practices and incredible testimony go

   uncorrected, problematic supervision or leadership at the precinct level goes ignored, and

   repeated misconduct by individual officers goes unaccounted for. Even occasional judicial

   findings in both criminal and civil court that officers have testified incredibly are not reported

   routinely to the police department or any oversight agencies.

55. The aforesaid event underlying plaintiff’s factual allegations was not an isolated incident nor

   was it isolated to NYPD officers, despite evidence of their repeat routine misconduct. The

   City has been aware for some time, from lawsuits, notices of claim, complaints filed with the

   Civilian Complaint Review Board, and judicial rulings suppressing evidence and finding

   officers incredible as a matter of law, that a disturbing number of their police officers

   unlawfully bring charges against citizens with no legal basis, use excessive force against

   citizens and create charges in an effort to cover up their misconduct, perjure themselves in

   charging instruments and testimony, and fail to intervene in and report the obviously illegal

   actions of their fellow officers. Nevertheless, the City has allowed policies and practices that

   allow the aforementioned to persist.

56. All of the aforementioned has created a climate where police officers and detectives lie to

   prosecutors, in police paperwork and charging instruments, and testify falsely, with no fear of

   reprisal. “Informal inquiry by the court and among the judges of this court, as well as

   knowledge of cases in other federal and state courts, has revealed anecdotal evidence of

   repeated, widespread falsification by arresting police officers of the New York City Police
Case 1:19-cv-02562-FB-PK Document 1 Filed 05/01/19 Page 15 of 16 PageID #: 15




   Department. Despite numerous inquiries by commissions and strong reported efforts by the

   present administration-through selection of candidates for the police force stressing academic

   and other qualifications, serious training to avoid constitutional violations, and strong

   disciplinary action within the department-there is some evidence of an attitude among

   officers that is sufficiently widespread to constitute a custom or policy by the city approving

   illegal conduct of the kind now charged.” See Colon v. City of New York, et al, 2009 WL

   4263362 (E.D.N.Y.)(Weinstein, J.).

57. The City is aware that all of the aforementioned has resulted in violations of citizens’

   constitutional rights. Despite such notice, the City has failed to take corrective action. This

   failure and these policies caused the officers in the present case to violate plaintiff’s civil

   rights, without fear of reprisal.

58. Plaintiff has been damaged as a result of the policy and practice of the deliberate indifference

   of the Defendant City.

59. As a direct and proximate cause of the acts of the Defendants, Plaintiff suffered the following

   injuries and damages:

                   A. Deprivation of liberty without due process of law;

                   B. Maliciously prosecuted;

                   C. Falsely arrested;

                   D. Denial of a fair trial;

                   E. Summary punishment imposed upon him; and

                   F. Denied equal protection under the law.

60. Defendant City of New York, as a matter of policy and practice, has with deliberate

   indifference failed to sanction or discipline police officers including the defendants in this
Case 1:19-cv-02562-FB-PK Document 1 Filed 05/01/19 Page 16 of 16 PageID #: 16




     case, who are aware of and subsequently conceal violations of the constitutional rights of

     citizens by other police officers thereby causing and encouraging police officers including

     defendants in this case, to engage in unlawful conduct.



                WHEREFORE, Plaintiffs respectfully request judgment against the Defendants

        as follows:

1.      On the First Cause of Action against all Defendants, compensatory and punitive damages

        in an amount to be determined at trial, and reasonable attorneys’ fees and costs under 42

        U.S.C. Section 1988,

2.      On the Second Cause of Action against all Defendants, compensatory and punitive

        damages in an amount to be determined at trial, and reasonable attorneys’ fees and costs

        under 42 U.S.C. Section 1988,

3.      On the Third Cause of Action against all Defendants, compensatory and punitive

        damages in an amount to be determined at trial, and reasonable attorneys’ fees and costs

        under 42 U.S.C. Section 1988, and

4.      Such other and further relief as this Court may deem necessary in the interest of justice.




Dated: Brooklyn, NY
       5/1/2019



                                      By:                    /s/
                                              Paul Hale, Esq.
                                              26 Court St. Ste. 913
                                              Brooklyn, NY 11242
                                              (718) 554-7344
